ON .APPLICATION FOR REHEARING. •
On this application for rehearing defendant has called our attention to the fact that eight per cent per annum interest is allowed in the judgment appealed from and affirmed herein.
The clause in the judgment providing “that the payments that have already become due bear interest at the rate of eight per cent per annum” is an error and must be corrected. This is an error, however, that we can correct without reopening the case, and we will, accordingly, make this correction.
Defendant insists that no interest is provided: by law and that no interest can be allowed,.
Civil Code, 2924, provides:
“Interest is either legal or conventional. Legal interest is fixed at the following rates, to wit: At five per cent on all sums which are the object of a judicial demand. * * * ”
Civil Code, 1838, provides:
“All debts shall bear interest at the rate of five per centum per annum from the time they become due, unless otherwise stipulated.”
Under these articles of the Code we think the plaintiff is entitled to recover interest at five per cent per annum instead of eight per cent per annum as allowed in the judgment.
It is therefore ordered, adjudged and decreed that our decree heretofore rendered remain in full force and effect, except as to the items of interest and cost of appeal. As to these two items, it is ordered, adjudged and decreed that the plaintiff recover five per cent per annum interest on each payment that has already become due, from the date they became 'due -until paid, and five per cent per annum interest on each payment as it becomes due until paid.
It is further ordered, adjudged and decreed that the plaintiff, appellee, pay all costs of this appeal; all other costs in the case to be paid by defendant, appellant.